DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7, 10-11, 13-15, and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cutter (US 3,642,279) in view of Magid (US 5,538,489).
Regarding claim 1, Cutter teaches a manually powered treadmill, comprising: a frame (11, 12, 45, 15); at least one front running belt pulley (25) coupled to the frame; at least one rear running belt pulley (20) coupled to the frame and spaced a distance from the at least one front running belt pulley; a running belt (30) at least partially supported by at least one of the at least one front running belt pulley and the at least one rear running belt pulley, wherein the running belt includes a running surface, at least a portion of which is curved (See Fig. 1).
Cutter fails to teach a safety device coupled to the frame and running belt.  Magid teaches a treadmill having a frame, a running belt, and a safety device (61, 62) coupled to the frame and the running belt, the safety device having a first element (61) and a second element (62), wherein at least one of the first and second elements is adapted for rotation relative to the frame (ratchet gear 61 is rotatable relative to the frame); wherein one of the first and second elements of the safety device and the running belt freely rotate in a first direction of rotation relative to the frame (ratchet gear 61 is rotatable relative to the frame), however, in a second direction of rotation, opposite the first direction of rotation, the one of the first and second elements is substantially prevented from rotation relative to the frame to substantially prevent or resist rotation of the running belt relative to the frame (pawl 62 inhibits rotation of the ratchet gear and the belt in a second direction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cutter by providing a safety device, as taught by Magid, in order to prevent accidental reverse motion of the belt.
Regarding claim 2, Cutter teaches a front shaft (24) coupled to frame, the front shaft being adapted to support the at least one front running belt pulley.
Regarding claim 3, Cutter teaches a rear shaft (21) coupled to frame, the rear shaft being adapted to support the at least one rear running belt pulley.
Regarding claim 4, Cutter in view of Magid teaches the first and second elements of the safety device at least partly form a one-way bearing (Magid’s safety device forms a one-way bearing).
Regarding claim 6, Cutter teaches a plurality of bearings (18) coupled to the frame, at least one bearing of the plurality of bearings configured to at least partially support the running belt.
Regarding claim 7, Cutter teaches a rearwardly extending handle (33- shown as rearwardly extending in Fig 1) coupled to the frame.
Regarding claim 10, Cutter teaches a treadmill, comprising: a frame (11, 12, 45, 15); a rotatable element (25) coupled to the frame; a running belt (30) at least partially supported by the rotatable element, wherein the running belt includes a running surface, at least a portion of which is curved (see Fig. 1).
Cutter fails to teach a first element and a second element, both of which are coupled to the running belt; wherein one of the first and second elements and the running belt freely rotate in a first direction of rotation relative to the frame, however, in a second direction of rotation, opposite the first direction of rotation, the one of the first and second elements is substantially prevented from rotation relative to the frame to substantially prevent or resist rotation of the running belt relative to the frame.
Magid teaches a treadmill having a frame, a running belt, a first element (61) and a second element (62), wherein one of the first and second elements of the safety device and the running belt freely rotate in a first direction of rotation relative to the frame (ratchet gear 61 is rotatable relative to the frame), however, in a second direction of rotation, opposite the first direction of rotation, the one of the first and second elements is substantially prevented from rotation relative to the frame to substantially prevent or resist rotation of the running belt relative to the frame (pawl 62 inhibits rotation of the ratchet gear and the belt in a second direction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cutter by providing a safety device, as taught by Magid, in order to prevent accidental reverse motion of the belt.
Regarding claim 11, Cutter in view of Magid teaches only one of the first and second elements is freely rotatable relative to the frame (ratchet gear 61 is rotatable, while pawl 62 is not).
Regarding claim 13, Cutter teaches the treadmill is non-motorized (Cutter’s treadmill is user-propelled).
Regarding claim 14, Cutter in view of Magid teaches the first and second elements of the safety device at least partly form a one-way bearing (Magid’s safety device forms a one-way bearing).
Regarding claim 15, Cutter teaches a plurality of bearings (18) coupled to the frame, at least one bearing of the plurality of bearings configured to at least partially support the running belt.
Regarding claim 17, Cutter teaches a manually powered treadmill, comprising: a frame (11, 12, 45, 15); at least one front running belt pulley (25) coupled to the frame; at least one rear running belt pulley (20) coupled to the frame and spaced a distance from the at least one front running belt pulley; a running belt (30) at least partially supported by at least one of the at least one front running belt pulley and the at least one rear running belt pulley, wherein the running belt includes a running surface, at least a portion of which is curved (see Fig. 1).
Cutter fails to teach a safety device coupled to the frame and running belt.  Magid teaches a treadmill having a frame, a running belt, and a safety device (61, 62) coupled to the frame and the running belt, the safety device having an element (61) adapted for rotation relative to the frame  in a first direction of rotation relative to the frame (ratchet gear 61 is rotatable relative to the frame in a forward direction); however, in a second direction of rotation, opposite the first direction of rotation, the element is substantially prevented from rotation relative to the frame to substantially prevent or resist rotation of the running belt relative to the frame (pawl 62 inhibits rotation of the ratchet gear and the belt in a second direction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cutter by providing a safety device, as taught by Magid, in order to prevent accidental reverse motion of the belt.
Regarding claim 18, Cutter teaches a plurality of bearings (18) coupled to the frame, at least one bearing of the plurality of bearings configured to at least partially support the running belt.

Claims 5, 16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cutter (US 3,642,279) in view of Magid (US 5,538,489) as applied to claims 1, 10, and 17, respectively, above, and further in view of Bostic (US 5,492,517).
Cutter fails to teach a braking system.  Magid teaches a treadmill comprising a braking system coupled to a frame and configured to selectively resist rotational movement of a running belt in a first direction (column 2 lines 41-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cutter by providing a braking system, as taught by Bostic, in order to allow the user to control the difficulty of their workout.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cutter (US 3,642,279) in view of Magid (US 5,538,489) as applied to claim 1 above, and further in view of Schonenberger (US 4,334,676).
Cutter fails to teach the running belt includes at least one slat.  Schonenberger teaches a treadmill having a running belt comprising a plurality of slats (4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cutter by providing the running belt with slats in order to provide a more supportive running surface.  Such a modification involves the mere substitution of one well-known running belt structure with another to yield predictable results which fail to distinguish the invention over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,179,589. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are all recited by or obvious over the patent claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,850,150. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are all recited by or obvious over the patent claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 10,561,884. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are all recited by or obvious over the patent claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 10,561,883. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are all recited by or obvious over the patent claims.

Allowable Subject Matter
Claims 9, 12, and 20 would be allowable if a Terminal Disclaimer were filed to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by claims 9, 12, or 20.  In particular, the cited references do not disclose the treadmill as claimed, wherein one of the first and second elements substantially surrounds the other of the one of the first and second elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/               Primary Examiner, Art Unit 3784